MEMORANDUM **
Juan Armando Lechuga-Montalvo appeals the district court’s order revoking his supervised release, and the sentence imposed upon revocation.
Lechuga-Montalvo contends that the supervised release revocation procedure set forth in 18 U.S.C. § 3583 is unconstitutional. This contention is foreclosed by our recent decision in United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008). We reject Lechuga-Montalvo’s contention that his case is distinguishable from Santana.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.